DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
	With respect to claims 1-8, the prior art does not teach or suggest wherein the thermal compensator has at least one profiled receiving area that extends in the adjustment axis and that is made of a first material with a first coefficient of thermal expansion, wherein the thermal compensator has at least one receiving slide that extends in the adjustment axis and that is made of a second material with a second coefficient of thermal expansion, the slide being received in the profiled receiving area in a movable manner in the adjustment axis, and wherein the profiled receiving area has a plurality of plastically deformable portions that are arranged one after the other in the adjustment axis, which are adapted to be introduced into depressions in the receiving slide under mechanical action; along with the other limiting elements of claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leisse et al. (9,090,204)
Tillmann et al. (2012/0230619)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        6/4/2021